Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156086(101)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  RITA KENDZIERSKI, BONNIE HAINES,                                                                     Elizabeth T. Clement
  GREG DENNIS, LOUISE BERTOLINI, JOHN                                                                  Megan K. Cavanagh,
                                                                                                                        Justices
  BARKER, JAMES COWAN, VINCENT
  POWIERSKI, ROBERT STANLEY, ALAN
  MOROSCHAN, and GAER GUERBER, on
  Behalf of Themselves and All Others Similarly
  Situated,
               Plaintiffs-Appellees,
                                                                    SC: 156086
  v                                                                 COA: 329576
                                                                    Macomb CC: 2010-001380-CK
  MACOMB COUNTY,
             Defendant-Appellant.
  _________________________________________/

          Upon de novo review by the entire Court in accordance with MCR 2.003(D)(2)(b),
  the Court orders that the motion of plaintiffs-appellees to disqualify Justice David F.
  Viviano from participating in the decision of this case is DENIED for the reason that no
  justice is persuaded that there is any ground for the disqualification of Justice Viviano.

         VIVIANO, J., did not participate in the decision because he is the subject of the
  disqualification motion.

        CAVANAGH, J., is not participating in the case, including the motion to disqualify,
  because the case was argued before she assumed office.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2019

                                                                               Clerk